In 1918, respondent agreed with appellant for the purchase of a quantity of honey and paid $330 on the purchase price. Payment of the balance of the purchase price was not made, and the honey was sold to another. Action was thereafter instituted by respondent to recover the advance payment as well as damages by reason of the failure to deliver the honey. The cause was tried and respondent recovered judgment. On appeal, the judgment was reversed and remanded with instructions. (Foster v. Warner, 42 Idaho 729, 249 P. 771.) That opinion was dated July 9, 1926, and on December 3, 1926, respondent filed *Page 568 
his amended complaint for the return of the purchase money. Appellant pleaded certain damages sustained by him, and judgment was entered for respondent for the purchase money paid, less the damages. From that judgment this appeal is prosecuted.
A careful consideration of the errors assigned has convinced us that none of them justifies a reversal of the judgment.
Judgment affirmed. Costs to respondent.
Budge, C.J., Givens, J., and Baker and Adair, D. JJ., concur.